Exhibit 10.1

 

FIRST AMENDMENT TO CONVEYANCE OF NET PROFITS INTEREST

 

This First Amendment (this “Amendment”) to Conveyance of Net Profits executed as
of November 8, 2011, as supplemented by the Supplement to Conveyance of Net
Profits Interest executed as of November 8, 2011 (as supplemented, the
“Conveyance”) is entered into effective as of September 6, 2017 by and among
Enduro Operating LLC, a Delaware limited liability company (“Enduro Operating”)
and The Bank of New York Mellon Trust Company, N.A., a national association
organized under the laws of the State of New York (the “Trustee”), acting not in
its individual capacity but solely as trustee of Enduro Royalty Trust, a
Delaware statutory trust created under the Delaware Statutory Trust Act (the
“Trust”).  Capitalized terms used but not defined herein have the meanings
ascribed to them in the Conveyance.

 

WITNESSETH:

 

WHEREAS, at a special meeting (the “Special Meeting”) of the holders (the “Trust
Unitholders”) of beneficial interests in the Trust held on August 30, 2017, the
Trust Unitholders approved amendments to the Conveyance, as more specifically
set forth in the Trust’s Notice of Special Meeting of Unitholders and proxy
statement dated July 11, 2017;

 

WHEREAS, Enduro Operating and the Trustee, acting not in its individual capacity
but solely as trustee of the Trust, desire to amend the Conveyance to reflect
the amendments approved by the Trust Unitholders at the Special Meeting.

 

NOW THEREFORE, in consideration of the above premises, Enduro Operating and the
Trustee, acting not in its individual capacity but solely as trustee of the
Trust, hereby amend the Conveyance as follows:

 

Section 1.                                           Amendments to the
Conveyance.  The Conveyance is hereby amended as follows:

 

A.                                    Section 2.2 of the Conveyance is hereby
amended by adding thereto the following definitions in the appropriate
alphabetical order:

 

“Trust” shall mean Enduro Royalty Trust, a Delaware statutory trust.

 

“Trust Agreement” shall mean the trust agreement, dated May 3, 2011 (as amended
and restated on November 3, 2011) among Enduro Sponsor, as trustor, The Bank of
New York Mellon Trust Company, N.A., as trustee, and Wilmington Trust Company,
as Delaware trustee.

 

“Trust Units” shall mean units of beneficial interest in the Trust.

 

“Trust Unitholder” shall mean the owner of one or more Trust Units as reflected
on the books of the Trustee or in the records of The Depository Trust Company.

 

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., a national
banking association, and its successor and assigns.

 

B.                                    Section 4.1(b) of the Conveyance is hereby
deleted in its entirety and replaced by the following:

 

--------------------------------------------------------------------------------


 

(b)                                 From and after the Execution Date with
respect to each Payment Period, (i) the Net Profits Account shall be credited
with an amount equal to the sum of the Gross Profits (subject to the deduction
described in Section 4.4(a)) received by Grantor from the sale of all Subject
Hydrocarbons during the applicable Payment Period (the “Credits”), and (ii) the
Net Profits Account shall be debited with an amount equal to the sum of the Net
Deductions during the applicable Payment Period (subject to the following two
sentences) (the “Debits”).  If, in calculating the amount of Net Deductions for
any Payment Period, the Offset Amounts exceed the Gross Deductions, then the Net
Deductions for that Payment Period shall be zero, and such excess, plus interest
on such excess amount at the Prime Rate for the period between the last day of
the preceding Payment Period and the date the excess amount has been used to
reduce the Net Deductions in succeeding Payment Periods, shall be applied to
reduce the Net Deductions in each succeeding Payment Period until exhausted. 
Under no circumstances shall the amount paid pursuant to this Article IV in
respect of any Payment Period exceed eighty percent (80%) of Gross Profits for
such Payment Period.

 

C.                                    Section 4.4(a) of the Conveyance is hereby
deleted in its entirety and replaced by the following:

 

(a)                                 Except as provided in Section 6.1(a)(iii),
if Grantor ever pays Grantee more than the amount of money then due and payable
to Grantee under this Conveyance, Grantee shall not be obligated to return the
overpayment, but Grantor may at any time thereafter reduce the NPI Payout by,
and retain for its own account, an amount equal to the overpayment, plus
interest at the Prime Rate on such amount for the period between the fifteenth
(15th) day after the date of the overpayment and the date such amount is
recovered by Grantor.  In order to exercise its rights under this
Section 4.4(a), Grantor must give Grantee written notice with respect to any
such overpayment, together with supporting information and data.

 

D.                                    Section 6.1 of the Conveyance is hereby
deleted in its entirety and replaced by the following:

 

Section 6.1                                    Assignment by Grantor Subject to
Net Profits Interest.

 

(a)                                 Right to Sell.

 

(i)                                     Grantor may from time to time Transfer
its interest in the Subject Interests, or any part thereof or undivided interest
therein, subject to the Net Profits Interest and this Conveyance.  Subject to
Section 6.1(a)(ii) and Section 6.1(a)(iii), Grantor shall cause the assignee,
purchaser, transferee or grantee of any such transaction to take the affected
Subject Interests subject to the Net Profits Interest and this Conveyance and,
from and after the actual date of any such Transfer, to assume Grantor’s
obligations under this Conveyance with respect to such Subject Interests.

 

(ii)                                  Notwithstanding Section 6.1(a)(i), Grantor
may from time to time Transfer to non-Affiliates of Grantor, free and clear of
the Net Profits Interest and this Conveyance, any of the Subject Interests that
accounts for less than or equal to 0.25% of the total production of Subject
Hydrocarbons from the Subject Interests in the preceding twelve (12) month
period.  The aggregate Fair Value of all portions of the Net Profits Interest
released in connection with such Transfers shall not exceed an aggregate Fair
Value of five hundred thousand dollars ($500,000) during any consecutive twelve
(12) month period.  In the event of any such Transfer, (A) the Gross Fair Value
of the

 

2

--------------------------------------------------------------------------------


 

released portion of the Net Profits Interest shall be considered an Offset
Amount for purposes hereof during the Payment Period in which the Transfer
occurs, and (B) Grantee shall, upon receiving a written request from Grantor,
immediately prior to any such Transfer, execute, acknowledge, and deliver to
Grantor a recordable instrument (reasonably acceptable to Grantor) that
terminates and releases the Net Profits Interest with respect to the Subject
Interests being Transferred.

 

(iii)                               Notwithstanding Section 6.1(a)(ii), Grantor
may from time to time Transfer to non-Affiliates of Grantor, free and clear of
the Net Profits Interest and this Conveyance, any of the Subject Interests with
the approval of Trust Unitholders of record holding at least 50% of the then
outstanding Trust Units at a meeting held in accordance with the requirements of
Article VIII of the Trust Agreement.  The proceeds of any sale approved by the
Trust Unitholders as set forth in this Section 6.1(a)(iii) shall be distributed
in the manner approved by such Trust Unitholders at such meeting.

 

(b)                                 Effect of Sale.  From and after the actual
date of any of the Transfers described in Section 6.1(a) by Grantor, Grantor
(and in the case of Section 6.1(a)(ii) and Section 6.1(a)(iii) only, any
grantee, purchaser, transferee or grantee of the Subject Interests) shall be
relieved of all obligations, requirements, and responsibilities arising under
this Conveyance with respect to the Subject Interests Transferred, except for
those that accrued prior to such date.

 

(c)                                  Allocation of Consideration.  Except as
provided in Section 6.1(a)(iii), Grantee is not entitled to receive any share of
the sales proceeds received by Grantor in any transaction permitted by this
Section 6.1.

 

(d)                                 Separate Interest.  Effective on the
effective date of any Transfer of any Subject Interest pursuant to this
Section 6.1, Gross Profits, Excluded Proceeds, Net Deductions, Gross Deductions,
Offset Amounts and Net Profits shall thereafter be calculated and determined
separately (by the assignee, purchaser, transferee or grantee) with respect to
such Subject Interests; and Debits and Credits during each Payment Period in
respect of the Subject Interests Transferred shall reflect items received or
incurred by the assignee, purchaser, transferee or grantee, and shall be
calculated in accordance with Article IV hereof.

 

Section 2.                                          Miscellaneous.

 

A.                                   Agreement in Effect.  Except as hereby
amended, the Conveyance shall remain in full force and effect.

 

B.                                   Applicable Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of Texas,
without regard to the conflict of laws principles thereof.

 

C.                                   Severability.  If any provisions of this
Amendment or the application thereof to any Person or circumstances shall be
finally determined by a court of proper jurisdiction to be illegal, invalid or
unenforceable to any extent, the remainder of this Amendment or the application
of such provision to Persons or circumstances other than those as to which it is
held illegal, invalid or unenforceable shall not be affected thereby, and every
remaining provisions of this Amendment shall be valid and enforced to the
fullest extent permitted by law.

 

D.                                   Counterparts.  This Amendment may be
executed in a number of counterparts, each of which shall constitute an
original, but such counterparts shall together constitute but one and the same
instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date set
forth above and duly acknowledged before the undersigned competent witnesses and
Notary Publics.

 

 

 

Enduro Operating LLC

WITNESSES:

 

 

 

 

 

 

By:

Enduro Resource Partners LLC, its sole member

By:

/s/ Kimberly Weimer

 

 

 

 

Printed Name: Kimberly Weimer

 

 

 

 

 

 

 

By:

/s/ Jon S. Brumley

By:

/s/ Ryan M. McColl

 

 

Name:

Jon S. Brumley

 

Printed Name: Ryan M. McColl

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

Enduro Royalty Trust

WITNESSES:

 

 

 

 

 

 

By:

The Bank of New York Mellon Trust Company, N.A., as Trustee

By:

/s/ Agatha Johnson

 

 

 

 

Printed Name: Agatha Johnson

 

 

 

 

 

 

 

By:

/s/ Sarah Newell

By:

/s/ Matthew Nappo

 

 

Name:

Sarah Newell

 

Printed Name: Matthew Nappo

 

 

Title:

Vice President and Trust Officer

 

 

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF TARRANT

§

 

BE IT KNOWN, that on this 5th day of September, 2017, before me, the undersigned
authority, personally came and appeared Jon S. Brumley appearing herein in his
capacity as President and Chief Executive Officer of Enduro Resource Partners
LLC, the sole member of Enduro Operating LLC, to me personally known to be the
identical person whose name is subscribed to the foregoing instrument as the
said officer of said company, and declared and acknowledged to me, Notary, that
Jon S. Brumley executed the same on behalf of said company with fully authority
of its board of managers, and that the said instrument is the free act and deed
of the said company and was executed for the uses, purposes and benefits therein
expressed.

 

 

/s/ Amy L. Williams

 

Printed Name:

Amy L. Williams

 

Notary Public for the State of Texas

 

County of Tarrant

My Commission Expires:

02/19/21

 

 

--------------------------------------------------------------------------------


 

STATE OF COLORADO

§

 

§

COUNTY OF ARAPAHO

§

 

BE IT KNOWN, that on this 6th day of September, 2017, before me, the undersigned
authority, personally came and appeared Sarah Newell appearing herein in her
capacity as Vice President and Trust Officer of The Bank of New York Mellon
Trust Company, N.A., to me personally known to be the identical person whose
name is subscribed to the foregoing instrument as the said officer of said
national banking association, and declared and acknowledged to me, Notary, that
Sarah Newell executed the same on behalf of said national association with fully
authority of the same, and that the said instrument is the free act and deed of
the said national association and was executed for the uses, purposes and
benefits therein expressed.

 

 

 

/s/ Dylan Pryor

 

 

Printed Name:

Dylan Pryor

 

 

Notary Public for the State of Colorado

 

 

County of Arapaho

My Commission Expires:

10/31/2020

 

 

 

--------------------------------------------------------------------------------